15-1988, 15-1989
     United States v. Monfort

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of May, two thousand sixteen.
 5
 6       PRESENT: AMALYA L. KEARSE,
 7                DENNIS JACOBS,
 8                BARRINGTON D. PARKER,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                        15-1988(L),
16                                                                15-1989 (con)
17
18       CHRISTOPHER H. MONFORT,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        MARYBETH COVERT, Federal Public
23                                             Defender’s Office, Western
24                                             District of New York, Buffalo,
25                                             New York.
26
27


                                                  1
 1   FOR APPELLEE:              MONICA J. RICHARDS for William
 2                              J. Hochul, Jr., United States
 3                              Attorney for the Western
 4                              District of New York, Buffalo,
 5                              New York.
 6
 7        Appeal from an order of the United States District
 8   Court for the Western District of New York (Siragusa, J.).
 9
10        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
11   AND DECREED that the matter is remanded for supplementation
12   of the record with further findings pursuant to the
13   procedures set forth in United States v. Jacobson, 15 F.3d
14   19, 21-22 (2d Cir. 1994).
15
16        Christopher Monfort appeals from the order of the
17   United States District Court for the Western District of New
18   York (Siragusa, J.), denying his motion for a sentence
19   reduction pursuant to 18 U.S.C. § 3582(c)(2). We assume the
20   parties’ familiarity with the underlying facts, the
21   procedural history, and the issues presented for review.
22
23        Monfort argues that vacatur and remand are required
24   because the district court failed to offer an explanation
25   for the denial of his motion. Monfort relies on United
26   States v. Christie, 736 F.3d 191, 195 (2d Cir. 2013), which
27   vacated and remanded because: “While the form used by the
28   district court in this case provides space for an
29   explanation of the decision, the district court did not
30   utilize that space, and no other oral or written explanation
31   was given.” Here too, the district court checked a box to
32   deny Monfort’s motion without providing any rationale for
33   its decision.
34
35        The government cites the following passage from
36   Christie: “The failure to state reasons will not always
37   require a remand. In some situations, such a failure may be
38   harmless, because . . . the reasons for the district court’s
39   actions may be obvious from the history of the case.” Id.
40   at 196.
41
42        The district court was undoubtedly familiar with
43   Monfort’s case, and did emphasize several times how a joint
44   sentencing proceeding worked to Monfort’s benefit. But,
45   absent further explanation, we cannot say that this
46   observation necessarily animated the district court’s


                                  2
 1   decision to deny Monfort’s § 3582 motion; such a conclusion
 2   is not “obvious” based on the record before us. Id.
 3
 4        We therefore REMAND for the district court to make
 5   findings as to why it denied Monfort’s § 3582 motion.
 6
 7        The mandate shall issue forthwith. Upon the conclusion
 8   of the renewed district court proceedings, either party may
 9   restore jurisdiction to this Court by filing with the Clerk
10   of the Court of Appeals, within 30 days, a letter (along
11   with a copy of the relevant supplemental order or
12   transcript) advising the Clerk that jurisdiction should be
13   restored. No new notice of appeal or additional filing fee
14   will be required.
15
16                              FOR THE COURT:
17                              CATHERINE O’HAGAN WOLFE, CLERK
18
19
20
21




                                  3